Case: 20-50286     Document: 00515886551         Page: 1     Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 3, 2021
                                  No. 20-50286
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Robert Grizzle,

                                                           Plaintiff—Appellant,

                                       versus

   Sergeant Stephanie Elliott; Lieutenant Samuel
   Matthews; Warden Cynthia Tilley,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-167


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Robert Grizzle, Texas prisoner # 1998719, appeals the district court’s
   dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim
   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Grizzle’s claim arises from the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50286      Document: 00515886551          Page: 2    Date Filed: 06/03/2021




                                    No. 20-50286


   confiscation of his personal property by prison officials. He also requests
   appointment of counsel on appeal.
          The district court found that Grizzle failed to allege a constitutional
   procedural due process violation because state tort law provided a
   meaningful post-deprivation remedy for the loss of his property. See Hudson
   v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 541
   (1981), overruled in part by Daniels v. Williams, 474 U.S. 327 (1986).
   Affording Grizzle’s pro se pleadings liberal construction, see Grant v. Cuellar,
   59 F.3d 523, 524 (5th Cir. 1995), the factual allegations of the complaint
   indicate that the deprivation may have resulted from established state
   procedure or policy rather than random and unauthorized action, meaning
   that a § 1983 claim could be appropriate. See Zinermon v. Burch, 494 U.S. 113,
   115 (1990); Augustine v. Doe, 740 F.2d 322, 329 (5th Cir. 1984).
          Accordingly, we VACATE the district court’s dismissal of Grizzle’s
   § 1983 complaint and REMAND for further proceedings. We express no
   opinion on the merits of Grizzle’s claim.          Grizzle’s motion for the
   appointment of counsel is DENIED as moot.




                                          2